DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 12, 41, and 51 (Fig. 1) and 25 (Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: EIT summation signal (44′) and EIT change frequency (44″).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 
Specification
The disclosure is objected to because of the following informalities:
The terms “sensor” and “sensor unit” are reversed in the discussion on Pg. 7, Ln. 26-27. The same issue appears also on Pg. 9, Ln. 24.
Pg. 9, Ln. 38-41 twice reads “sensors (3, 30, 40)” which should be “sensor units (3, 30, 40)”
Pg. 11, Ln. 18 reads “sensor (3)” which should read “sensor unit (3)”
Pg. 12, Ln. 16 reads “sensor (30)” which should read “sensor unit (30)”
Pg. 13, Ln. 1 reads “sensor (40)” which should read “sensor unit (40)”
Appropriate correction is required.
Claim Objections
Claim(s) 24-43 is/are objected to because of the following informalities:
Claim 24, Ln. 4 recites “the respiratory gas source” which should read “the at least one respiratory gas source”. This same change should be made to all dependent claims with the same recitation. However, it is noted that resolving the below 35 U.S.C. 112(b) rejection of claim 24 may obviate this objection.
Claim 25, Ln. 3 & 5 each recite “at least one sensor unit” which should both read “the at least one sensor unit”
Claim 28, Ln. 6 recites “and limiting values” which should read “and the limiting values” following from Ln. 1-2 of the claim
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 24-43 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites the limitation “at least one respirator having at least one controllable respiratory gas source” in Ln. 1-2 which deems the claim indefinite. The phrasing “at least one” implies that a second respirator must be an option of the respiratory device. And the phrasing “at least one” implies that a second controllable respiratory gas source must be an option of the respirator. While it is recognized that the specification does include this “at least one” language there is no discussion in the specification for how more than one controllable respiratory gas source would be implemented into a respirator nor how more than one respirator would be implemented into the respiratory device. Rather, the specification focuses discussion on a single 
Claim 24 recites the limitation “a first respiration pattern with respect to pressure, flow, volume, frequency” in Ln. 4-5 which deems the claim indefinite. Four parameters are recited in relation to the first respiration pattern but the limitation is missing a word before “frequency” to distinguish whether all of the four parameters are required (i.e. “and”), whether only some of the four parameters are required (i.e. “or”), or some combination thereof (i.e. “and/or”). The specification appears to repeatedly use “and/or” terminology for the first respiratory pattern’s parameters and this interpretation will be applied to the claim.
Claim 24 recites the limitation “at least two further sensor units selected from … and wherein the control unit evaluates …” in Ln. 6-15 which deems the claim indefinite. While the limitation recites that a minimum of two further sensor units are selected the control unit portion of the limitation in Ln. 11-15 indicates that all of the first, second, and third sensor units are required because the control unit evaluates measures determine independently by each of those three further sensor units. It is thus unclear how applicant considers that only two further sensor units would be able to provide the sufficient measures to satisfy the evaluations performed by the control unit which appears to require all three further sensor units. It is suggested to replace the recitation of “at least two further sensor units” with “three further sensor units.”
Claim 27 recites the limitation “deviate from standard values thereof and/or limiting values thereof” in Ln. 5-6 which deems the claim indefinite. It is unclear whether reference is intended to the prior standard values and limiting values of claim 26 or to new standard values and limiting values. For the purposes of examination the limitation will be interpreted as reading “deviate from the standard values thereof and/or the limiting values thereof.”
Claim 31 recites the limitation “the resulting carbon dioxide or oxygen supply” in Ln. 4-5. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the limitation will be interpreted as reading “a resulting carbon dioxide or oxygen supply”.
Claim 32 recites the limitation “the instantaneous oxygen partial pressure deviate from the standard values thereof” in Ln. 4-5. There is insufficient antecedent basis for this limitation in the claim (both “instantaneous oxygen partial pressure” and “standard values”). For the purposes of examination the limitation will be interpreted as reading “the instantaneous oxygen supply deviate from standard values thereof”.
Claim 33 recites the limitation “a high or elevated EIT change frequency” in Ln. 5 which deems the claim indefinite. The term “high” is a relative term which has not been particularly defined in the claim. The metes and bounds of the claim are not clear because it is not evident how the EIT change frequency is to be considered “high.” One of ordinary skill in the art would be left to question “high in comparison to what?”
Claim 34 recites the limitation “an unchanged EIT summation signal in comparison to the first respiration pattern” in Ln. 4-5 which deems the claim indefinite. The first respiration pattern does not seem to itself include an EIT summation signal. And there is no timing recited in the claim to define when the unchanged EIT summation signal is being evaluated which is not during the first respiration pattern. Rather, the determining of an unchanged EIT summation signal appears to be performed during the first respiration pattern as the satisfying of the “if” statement of the claim then leads to the second respiration pattern. Should the limitation instead read “an unchanged EIT summation signal in response to the first respiration pattern” to indicate a pairing of unchanged EIT summation signal with the first respiration pattern?
Claim 35 recites the limitation “an EIT summation signal reduced in comparison to the first respiration pattern” in Ln. 4-5 which deems the claim indefinite. The first respiration pattern does not seem to itself include an EIT summation signal. And there is no timing recited in the claim to define when the reduced EIT summation signal is being evaluated which is not during the first respiration pattern. Rather, the determining of a reduced EIT summation signal appears to be performed during the first respiration pattern as the satisfying of the “if” statement of the claim then leads to the second respiration pattern. Should the limitation instead read “an EIT summation signal reduced in response to the first respiration pattern” to indicate a pairing of reduced EIT summation signal with the first respiration pattern?
Claim 37 recites the limitation “an unchanged EIT summation signal in comparison to the first respiration pattern” in Ln. 4-5 which deems the claim indefinite. The first respiration pattern does not seem to itself include an EIT summation signal. And there is no timing recited in the claim to define when the unchanged EIT summation signal is being evaluated which is not during the first respiration pattern. Rather, the determining of an unchanged EIT summation signal appears to be performed during the first respiration pattern as the satisfying of the “if” statement of the claim then leads to the second respiration pattern. Should the limitation instead read “an unchanged EIT summation signal in response to the first respiration pattern” to indicate a pairing of unchanged EIT summation signal with the first respiration pattern?
Claim 38 recites the limitation “a reduced EIT summation signal in comparison to the first respiration pattern” in Ln. 4-5 which deems the claim indefinite. The first respiration pattern does not seem to itself include an EIT summation signal. And there is no timing recited in the claim to define when the reduced EIT summation signal is being evaluated which is not during the first respiration pattern. Rather, the determining of a reduced EIT summation signal appears to be performed during the first respiration pattern as the satisfying of the “if” statement of the claim then leads to the second respiration pattern. Should the limitation instead read “a reduced EIT summation signal in response to the first respiration pattern” to indicate a pairing of reduced EIT summation signal with the first respiration pattern?
Claim 39 recites the limitation “an EIT summation signal elevated in comparison to the first respiration pattern” in Ln. 3 which deems the claim indefinite. The first respiration pattern does not seem to itself include an EIT summation signal. And there is no timing recited in the claim to define when the elevated EIT summation signal is being evaluated which is not during the first respiration pattern. Rather, the determining of a elevated EIT summation signal appears to be performed during the first respiration pattern as the satisfying of the “if” statement of the claim then leads to the second respiration pattern. Should the limitation instead read “an EIT summation signal elevated in response to the first respiration pattern” to indicate a pairing of elevated EIT summation signal with the first respiration pattern?
Claim 41 recites the limitation “a first respiration pattern” in Ln. 2 which deems the claim indefinite. It is unclear whether reference is intended to the prior first respiration pattern of claim 24 or to a new first respiration pattern. For the purposes of examination the limitation will be interpreted as reading “the first respiration pattern.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 24, 29-30, 32, and 41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stender et al. (U.S. Pub. 2020/0016352).
Regarding claim 24, Stender discloses a respiratory device (Fig. 9; ¶¶0125-0126, 0134), wherein the device comprises at least one respirator (Fig. 9 #20; ¶0134) having at least one controllable respiratory gas source (the outputting of gas by a ventilator requires a source which is controlled) and a programmable control unit (Fig. 9 #1; ¶0136 – integrated into ventilator 20) and at least one sensor unit (¶0057 – determining “curves of the airway pressure and of the gas volume flow at the patient's mouth”; determining #46 of ¶0137) for determining pressure and/or flow of a respiratory gas, wherein the control unit controls the respiratory gas source to specify a first respiration pattern with respect to pressure, flow, volume, frequency (e.g. Fig. 12; ¶0137), wherein the respiratory device comprises at least two further sensor units selected from a first sensor unit (Fig. 9 #30 and connecting to #70) comprising a plurality of individual sensors (¶0004 – array of electrodes) configured for generating and/or measuring electrical potentials and noninvasively determining an electrical impedance of lungs of a patient (e.g. ¶0128 – EIT data), a second sensor unit (¶¶0039, 0126, 0133) configured for noninvasively determining a carbon dioxide supply, and a third sensor unit (¶¶0039, 0126, 0133) configured for noninvasively determining an oxygen supply of the patient, and wherein the control unit evaluates (i) measured values of the first sensor unit to determine an instantaneous ventilation of the lungs during respiration using the first respiration pattern (¶0134 – EIT data), (ii) measured values of the second sensor unit to determine an instantaneous carbon dioxide supply (¶¶0039, 0126, 0133), and (iii) measured values of the third sensor unit to determine an instantaneous oxygen supply (¶¶0039, 0126, 0133). The portions of Stender cited above are merely representative of the overall invention of Stender and are not to be construed as limiting on the possible reading of other portions of Stender further on the claim(s).
Regarding claim 29, Stender discloses the control unit evaluates the sensor measured values of the first sensor unit to determine a resulting ventilation of the lungs during respiration using a second respiration pattern (changing patterns in Fig. 12 which correspond to changing top row in Fig. 13; ¶¶0137-0138), evaluates the sensor measured values of the second sensor unit to determine the resulting carbon dioxide supply during the respiration using the second respiration pattern (¶¶0039, 0126, 0133 – ongoing measurements), evaluates the sensor measured values of the third sensor unit to determine the resulting oxygen supply during the respiration using the second respiration pattern (¶¶0039, 0126, 0133 – ongoing measurements) and compares the instantaneous ventilation to the resulting ventilation (Fig. 13; ¶0138 – looking for optimal ventilation).
Regarding claim 30, Stender discloses the control unit controls the respiratory gas source to specify a second respiration pattern (changing patterns in Fig. 12 which correspond to changing top row in Fig. 13; ¶¶0137-0138) in such a way that a resulting ventilation of the lungs is improved in relation to the instantaneous ventilation (Fig. 13; ¶0138 – looking for optimal ventilation with quality parameter 80).
Regarding claim 32, Stender discloses the control unit controls the respiratory gas source to specify a second respiration pattern (changing patterns in Fig. 12 which correspond to changing top row in Fig. 13; ¶¶0137-0138), which is different from the first respiration pattern with respect to pressure and/or flow and/or volume and/or frequency, if sensor measured values of the instantaneous ventilation 
Regarding claim 41, Stender discloses the control unit controls the respiratory gas source to specify the first respiration pattern, in which an EPAP pressure has a first value or a first course (e.g. Fig. 12), wherein the first sensor unit determines the resulting ventilation of the lungs, the second sensor unit determines the carbon dioxide supply and/or the third sensor unit determines the oxygen supply of the patient (as in claim 24 above), wherein the control unit stores the sensor measured values which result during the respiration using the first pattern (¶0134 – continuously stores in memory 3), wherein the control unit controls the respiratory gas source to specify a second respiration pattern, in which the EPAP pressure has a second value or a second course (e.g. Fig. 12 – change to EPAP), wherein the first sensor unit determines the resulting ventilation of the lungs, the second sensor unit determines the carbon dioxide supply and/or the third sensor unit determines the oxygen supply of the patient (as in claim 24 above), wherein the control unit stores the sensor measured values which result during the respiration using the second pattern (¶0134 – continuously stores in memory 3), and wherein the control unit .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25-28, 31, 34-37, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stender et al. (U.S. Pub. 2020/0016352).
Regarding claim 25, Stender discloses the control unit controls the respiratory gas source to specify the first respiration pattern and stores resultant first measured 
Stender fails to explicitly disclose comparing the first sensor measured values to the second sensor measured values.
However, Fig. 13 and its discussion indicate a particular interest in Stender of comparing sensed values (Fig. 13 middle rows; ¶0138) across differing respiration patterns (Fig. 12 which corresponds to top row of Fig. 13; ¶¶0137-0138). Thus, one having ordinary skill in the art would have considered it prima facie obvious to include all sensed data from Stender in the comparison of Stender to determine which settings come closest to desired quality parameter 81 (¶0138).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Stender comparing the first sensor measured values to the second sensor measured values based upon an obvious design choice to include all sensed data from Stender in the comparison of Stender to determine which settings come closest to desired quality parameter 81.
Regarding claim 26, Stender discloses the device further comprises at least one storage unit (Fig. 9 #3; ¶0134) which communicates with the control unit (Fig. 9).
Stender fails to explicitly disclose the storage unit stores at least standard values and/or limiting values for the carbon dioxide supply and for the oxygen supply.
However, Stender identifies target ranges for both carbon dioxide supply and oxygen supply (¶0039). One having ordinary skill in the art would have considered it 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Stender the storage unit stores at least standard values and/or limiting values for the carbon dioxide supply and for the oxygen supply in order to provide the benefit of storing the target range values for both carbon dioxide supply and oxygen supply which are identified by Stender such that the device can apply them during use.
Regarding claim 27, Stender teaches the invention as modified above and further teaches the control unit controls the respiratory gas source to specify a second respiration pattern (changing patterns in Fig. 12 which correspond to changing top row in Fig. 13; ¶¶0137-0138) which is different from the first respiration pattern with respect to pressure and/or flow and/or volume and/or frequency.
Stender as modified fails to explicitly teach changing to the second respiration pattern if the sensor measured values of the instantaneous carbon dioxide supply and/or the sensor measured values of the instantaneous oxygen supply deviate from the standard values thereof and/or the limiting values thereof are at least reached.
However, Stender clearly teaches in regard to at least Fig. 13 that continuous monitoring of the patient is performed and parameter feedback gathered to ensure optimal ventilation is being provided to the patient (¶¶0005, 0137-0138). One having ordinary skill in the art would have considered it prima facie obvious for Stender to respond to either carbon dioxide value and/or oxygen values outside of the taught “target range” by changing ventilation delivery to a new, updated pattern.
Regarding claim 28, Stender teaches the invention as modified above and further teaches standard values and limiting values for a ventilation of the lungs (¶¶0039-0040, 0097, 0107, 0126 – ventilation target variable) are stored in the storage unit and the control unit controls the respiratory gas source to specify a second respiration pattern, which is different from the first respiration pattern with respect to pressure and/or flow and/or volume and/or frequency, if the instantaneous ventilation deviates from the standard values thereof and the limiting values thereof are at least reached (¶¶0039-0040, 0126, 0134).
Regarding claim 31, Stender discloses the control unit controls the respiratory gas source to specify a second respiration pattern (changing patterns in Fig. 12 which correspond to changing top row in Fig. 13; ¶¶0137-0138), which is different from the first respiration pattern with respect to pressure and/or flow and/or volume and/or frequency.
 Stender fails to explicitly disclose the second respiration pattern set so that sensor measured values of a resulting carbon dioxide or oxygen supply at least approximate target values.
However, Stender clearly teaches in regard to at least Fig. 13 that continuous monitoring of the patient is performed and parameter feedback gathered to ensure optimal ventilation is being provided to the patient (¶¶0005, 0137-0138). Further, Stender identifies target ranges for both carbon dioxide supply and oxygen supply (¶0039). Thus, one having ordinary skill in the art would have considered it prima facie obvious for Stender to ensure the desired target ranges for carbon dioxide and oxygen supply are part of the determination of setting optimal ventilation for the patient.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Stender the second respiration pattern set so that sensor measured values of a resulting carbon dioxide or oxygen supply at least approximate target values based upon an obvious design choice for the feedback which is evaluated to determine optimal ventilation to be provided to 
Regarding claim 34, Stender discloses the control unit controls the respiratory gas source to specify a second respiration pattern (changing patterns in Fig. 12 which correspond to changing top row in Fig. 13; ¶¶0137-0138), which is different from the first respiration pattern with respect to pressure and/or flow and/or volume and/or frequency.
 Stender fails to explicitly disclose the second respiration pattern set if the first sensor unit indicates an unchanged EIT summation signal in comparison to the first respiration pattern and a reduced amount for the carbon dioxide supply, the second respiration pattern having an elevated mandatory frequency in comparison to the first respiration pattern.

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Stender the second respiration pattern set if the first sensor unit indicates an unchanged EIT summation signal in comparison to the first respiration pattern and a reduced amount for the carbon dioxide supply, the second respiration pattern having an elevated mandatory frequency in comparison to the first respiration pattern in order to provide the benefit of specifying in the ventilation optimization process of Stender a pairing of stagnant EIT data with reduced carbon dioxide supply as needing to be responded to by increasing mandatory ventilation, of which ventilation frequency is a component, in view of further teachings by Stender.
Regarding claim 35, Stender discloses the control unit controls the respiratory gas source to specify a second respiration pattern (changing patterns in Fig. 12 which correspond to changing top row in Fig. 13; ¶¶0137-0138), which is different from the first respiration pattern with respect to pressure and/or flow and/or volume and/or frequency.
Stender fails to explicitly disclose the second respiration pattern set if the first sensor unit indicates an EIT summation signal reduced in comparison to the first respiration pattern and a reduced amount for the carbon dioxide supply, the second respiration pattern having an elevated mandatory frequency in comparison to the first respiration pattern and/or an elevated tidal volume and/or an elevated pressure assistance.
However, Stender clearly teaches in regard to at least Fig. 13 that continuous monitoring of the patient is performed and parameter feedback gathered to ensure optimal ventilation is being provided to the patient (¶¶0005, 0137-0138). One such condition to be monitored is the EIT data, which will obviously need to be responded too if its summation falls (Fig. 13). Further, Stender teaches that if the ventilation rate is selected to be too low at a functional tidal volume (together forming “mandatory” ventilation; ¶0032), the alveolar ventilation is not suitable for removing the carbon dioxide produced by the body in the blood (¶0032). Stender thus teaches that carbon dioxide removal from the body which is too low should be responded to be increasing mandatory ventilation, of which both ventilation frequency and tidal volume are components (¶0032). Thus, one having ordinary skill in the art would have considered it prima facie obvious for Stender to identify the pairing of reducing EIT data with reduced 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Stender the second respiration pattern set if the first sensor unit indicates an EIT summation signal reduced in comparison to the first respiration pattern and a reduced amount for the carbon dioxide supply, the second respiration pattern having an elevated mandatory frequency in comparison to the first respiration pattern and/or an elevated tidal volume in order to provide the benefit of specifying in the ventilation optimization process of Stender a pairing of reducing EIT data with reduced carbon dioxide supply as needing to be responded to by increasing mandatory ventilation, of which both ventilation frequency and tidal volume are components, in view of further teachings by Stender.
Regarding claim 36, Stender discloses the control unit controls the respiratory gas source to specify a second respiration pattern (changing patterns in Fig. 12 which correspond to changing top row in Fig. 13; ¶¶0137-0138), which is different from the first respiration pattern with respect to pressure and/or flow and/or volume and/or frequency.
Stender fails to explicitly disclose the second respiration pattern set if the first sensor unit indicates an unchanged EIT summation signal and an elevated amount for the carbon dioxide supply, the second respiration pattern having a changed EPAP pressure or course in comparison to the first respiration pattern.
However, Stender clearly teaches in regard to at least Fig. 13 that continuous monitoring of the patient is performed and parameter feedback gathered to ensure optimal ventilation is being provided to the patient (¶¶0005, 0137-0138). One such 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Stender the second respiration pattern set if the first sensor unit indicates an unchanged EIT summation signal and an elevated amount for the carbon dioxide supply, the second respiration pattern having a changed EPAP pressure or course in comparison to the first respiration pattern in order to provide the benefit of specifying in the ventilation optimization process of Stender a pairing of stagnant EIT data with elevated carbon dioxide supply as needing to be responded to under at least certain situations by changing EPAP while attempting to find instantaneous optimized ventilation parameters, in view of further teachings by Stender.
Regarding claim 37, Stender discloses the control unit controls the respiratory gas source to specify a second respiration pattern (changing patterns in Fig. 12 which 
Stender fails to explicitly disclose the second respiration pattern set if the first sensor unit indicates an unchanged EIT summation signal in comparison to the first respiration pattern and an elevated measure for the carbon dioxide supply, and wherein the second respiration pattern can have an elevated mandatory frequency in comparison to the first respiration pattern if an EIT change frequency is reduced. The phrasing “can have” in Ln. 6 indicates the limitation is not positively required by the claim.
However, Stender clearly teaches in regard to at least Fig. 13 that continuous monitoring of the patient is performed and parameter feedback gathered to ensure optimal ventilation is being provided to the patient (¶¶0005, 0137-0138). One such condition to be monitored is the EIT data (Fig. 13). Further, Stender teaches that carbon dioxide levels should be maintained within a target range (¶0039). One having ordinary skill in the art would thus have considered it prima facie obvious for Stender to identify the pairing of stagnant EIT data with elevated carbon dioxide supply as needing to be responded to by changing the respiration pattern while attempting to find optimized ventilation parameters.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Stender the second respiration pattern set if the first sensor unit indicates an unchanged EIT summation signal in comparison to the first respiration pattern and an elevated measure for the carbon dioxide supply in order to provide the benefit of specifying in the ventilation 
Regarding claim 39, Stender discloses the control unit controls the respiratory gas source to specify a second respiration pattern (changing patterns in Fig. 12 which correspond to changing top row in Fig. 13; ¶¶0137-0138).
Stender fails to explicitly disclose the second respiration pattern set if the first sensor unit indicates an EIT summation signal elevated in comparison to the first respiration pattern and/or a reduced EIT change frequency and a reduced amount for the oxygen supply, and wherein the second respiration pattern can have an elevated frequency in comparison to the first respiration pattern and/or an at least short-term elevation of inspiration time and/or an 
However, Stender clearly teaches in regard to at least Fig. 13 that continuous monitoring of the patient is performed and parameter feedback gathered to ensure optimal ventilation is being provided to the patient (¶¶0005, 0137-0138). One such condition to be monitored is the EIT data (Fig. 13). One having ordinary skill in the art would thus have considered it prima facie obvious for Stender to identify EIT data which is undesirably elevating as needing to be responded to by changing the respiration pattern while attempting to find optimized ventilation parameters.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Stender the second respiration pattern set if the first sensor unit indicates an EIT summation signal elevated in comparison to the first respiration pattern in order to provide the benefit of specifying in the ventilation optimization process of Stender an identification of EIT data which is undesirably elevating as needing to be responded to by changing the respiration pattern while attempting to find optimized ventilation parameters. It is noted again that the limitations in the Ln. 5-7 of the claim are not read as positively claimed based upon the “can have” phrasing which immediately precedes the limitations.
Regarding claim 40, Stender discloses the control unit controls the respiratory gas source to specify a first PEEP (¶¶0032, 0040) and stores resulting first sensor measured values of the at least one sensor unit (¶0134 – continuously stores in memory 3), then controls the respiratory gas source to specify a second PEEP (¶¶0032, 0040 – PEEP adjusted) and stores resulting second sensor measured values of the at least one sensor unit.
Stender fails to explicitly disclose comparing the first sensor measured values to the second sensor measured values.
However, Fig. 13 and its discussion indicate a particular interest in Stender of comparing sensed values (Fig. 13 middle rows; ¶0138) across differing respiration patterns (Fig. 12 which corresponds to top row of Fig. 13; ¶¶0137-0138). Thus, one having ordinary skill in the art would have considered it prima facie obvious to include all sensed data from Stender in the comparison of Stender to determine which settings come closest to desired quality parameter 81 (¶0138).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Stender comparing the first sensor measured values to the second sensor measured values based upon an obvious design choice to include all sensed data from Stender in the comparison of Stender to determine which settings come closest to desired quality parameter 81.
Claim(s) 33 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stender et al. (U.S. Pub. 2020/0016352) in view of Leonhardt (U.S. Pub. 2015/0379706).
Regarding claim 33, Stender discloses the control unit controls the respiratory gas source to specify a second respiration pattern  (changing patterns in Fig. 12 which correspond to changing top row in Fig. 13; ¶¶0137-0138), which is different from the first respiration pattern with respect to pressure and/or flow and/or volume and/or frequency.
Stender fails to explicitly disclose the second respiration pattern set if the first sensor unit indicates an unchanged EIT (Electrical Impedance Tomography) summation signal and a high or elevated EIT change frequency, the second respiration pattern having an elevated mandatory frequency in comparison to the first respiration pattern.
However, Stender clearly teaches in regard to at least Fig. 13 that continuous monitoring of the patient is performed and parameter feedback gathered to ensure optimal ventilation is being provided to the patient (¶¶0005, 0137-0138). One such condition to be monitored is the EIT data (Fig. 13).
Leonhardt teaches a device and method of processing tomographic data and teaches that EIT data can be analyzed to provide an indication of a respiration rate of the patient (¶¶0030, 0048, 0146).
One having ordinary skill in the art of respiratory physiology recognizing a situation where overall lung impedance is unchanged (from EIT data 70 in Stender) while the patient’s spontaneous breathing rate is increasing (obviously determined from EIT data as taught by Leonhardt) would have considered it prima facie obvious that the patient’s work of breathing is increasing and could be ameliorated by increasing a mandatory frequency of the respirator to help ensure sufficient machine breaths are provided to reduce the patient’s respiration rate and reduce the patient’s work of breathing while maintaining an overall minute ventilation.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Stender determining a high or elevated EIT change frequency in order to provide the benefit of analyzing the EIT data to determine the patient’s spontaneous breathing rate in view of Leonhardt. Following this incorporation it would have been further obvious to have incorporated in Stender the second respiration pattern set if the first sensor unit indicates an unchanged EIT (Electrical Impedance Tomography) summation signal and a high or elevated EIT change frequency, the second respiration pattern having an elevated mandatory frequency in comparison to the first respiration pattern based upon a recognition that unchanged lung impedance combined with increasing patient spontaneous breathing rate is indicative of increasing patient work of breathing and could be ameliorated by increasing a mandatory frequency of the respirator to help ensure sufficient machine breaths are provided to reduce the patient’s respiration rate and reduce the patient’s work of breathing while maintaining an overall minute ventilation.
Regarding claim 38, Stender discloses the control unit controls the respiratory gas source to specify a second respiration pattern (changing patterns in Fig. 12 which correspond to changing top row in Fig. 13; ¶¶0137-0138), which is different from the first respiration pattern with respect to pressure and/or flow and/or volume and/or frequency if the first sensor unit indicates a reduced EIT summation signal in comparison to the first respiration pattern (Figs. 12-13) and an elevated amount for the carbon dioxide supply (¶0039 – needs to be maintained within target range).
Stender fails to explicitly disclose the second respiration pattern set if a reduced EIT change frequency, the second respiration pattern having an elevated mandatory frequency in comparison to the first respiration pattern and/or an elevated tidal volume and/or an elevated pressure assistance.
Leonhardt teaches a device and method of processing tomographic data and teaches that EIT data can be analyzed to provide an indication of a respiration rate of the patient (¶¶0030, 0048, 0146).
One having ordinary skill in the art of respiratory physiology recognizing a situation where overall lung impedance is reducing and carbon dioxide levels are increasing (from Stender) while the patient’s spontaneous breathing rate is decreasing (obviously determined from EIT data as taught by Leonhardt) would have considered it prima facie obvious that the patient’s spontaneous breathing is inadequate to maintain sufficient ventilation and gas exchange and could be ameliorated by increasing a mandatory frequency of the respirator to help ensure sufficient machine breaths are provided to ensure the patient receives adequate ventilation to achieve necessary gas exchange.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Stender determining a reduced EIT change frequency in order to provide the benefit of analyzing the EIT data to determine the patient’s spontaneous breathing rate in view of Leonhardt. Following this incorporation it would have been further obvious to have incorporated in Stender the second respiration pattern set if a reduced EIT change frequency, the second respiration pattern having an elevated mandatory frequency in comparison to the first respiration pattern based upon a recognition that reducing lung impedance and increasing carbon dioxide levels combined with decreasing patient spontaneous breathing rate is indicative of insufficient ventilation and gas exchange and could be ameliorated by increasing a mandatory frequency of the respirator to help ensure sufficient machine breaths are provided to ensure the patient receives adequate ventilation to achieve necessary gas exchange.
Claim(s) 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stender et al. (U.S. Pub. 2020/0016352) in view of Habashi (U.S. Pub. 2008/0295839).
Regarding claim 42, Stender fails to disclose the control unit monitors at least one sensor signal for errors in that if an instantaneous sensor signal reaches limiting values, it is compared to another instantaneous sensor signal to detect an inaccuracy and/or monitors a first sensor signal for errors in that the control unit at least temporarily compares the first sensor signal to a signal of the at least one sensor unit for determining pressure and/or flow of a respiratory gas. Only one portion of the “and/or” clause is required for reading on the claim.
Habashi teaches a ventilator apparatus and teaches validating acquired information by using multiple sampling, averaging, and various statistical methods over time for validation and error detection (¶0116). Habashi thus establishes that one of ordinary skill in the art would have considered it prima facie obvious to apply a variety of possible statistical methods to evaluate whether errors are occurring in the acquired information. Comparing two signals to determine an error in one of those signals comprises an obvious application for one of ordinary skill in the art or signal processing of the error detection taught by Habashi.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Stender the control unit monitors at least one sensor signal for errors in that if an instantaneous sensor signal reaches limiting values, it is compared to another instantaneous sensor signal to detect an inaccuracy and/or monitors a first sensor signal for errors in that the control unit at least temporarily compares the first sensor signal to a signal of the at least one sensor unit for determining pressure and/or flow of a respiratory gas in order to provide the benefit of validating acquired information according to commonly applied statistical methods in view of Habashi.
Regarding claim 43, Stender fails to disclose the control unit monitors a first sensor signal for errors in that the control unit compares the first sensor signal to a modeled sensor signal.
Habashi teaches a ventilator apparatus and teaches validating acquired information by using multiple sampling, averaging, and various statistical methods over time for validation and error detection (¶0116). Habashi thus establishes that one of ordinary skill in the art would have considered it prima facie obvious to apply a variety of possible statistical methods to evaluate whether errors are occurring in the acquired information. Comparing a signal to a modeled/ideal signal comprises an obvious application for one of ordinary skill in the art or signal processing of the error detection taught by Habashi.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Stender the control unit monitors a first sensor signal for errors in that the control unit compares the first sensor signal to a modeled sensor signal in order to provide the benefit of validating acquired information according to commonly applied statistical methods in view of Habashi.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Regarding the independent claim particular attention is further drawn to Habashi (U.S. Pub. 2008/0295839) and Meier et al. (U.S. Patent 6079412).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785